Name: 97/401/EC: Commission Decision of 17 June 1997 amending Decision No 94/324/EC laying down specific conditions for importing fishery and aquaculture products from Indonesia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  Asia and Oceania;  tariff policy;  health
 Date Published: 1997-06-25

 Avis juridique important|31997D040197/401/EC: Commission Decision of 17 June 1997 amending Decision No 94/324/EC laying down specific conditions for importing fishery and aquaculture products from Indonesia (Text with EEA relevance) Official Journal L 166 , 25/06/1997 P. 0014 - 0017COMMISSION DECISION of 17 June 1997 amending Decision No 94/324/EC laying down specific conditions for importing fishery and aquaculture products from Indonesia (Text with EEA relevance) (97/401/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive No 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive No 95/71/EC (2), and in particular Article 11 (5) thereof,Whereas the list of establishments approved by Indonesia for importing fishery and aquaculture products into the Community has been drawn up in Commission Decision No 94/324/EC (3), as last amended by Decision No 96/31/EC (4); whereas this list may be amended following the communication of a new list by the competent authority in Indonesia;Whereas the competent authority in Indonesia has communicated a new list adding 35 establishments, deleting 119 establishments, and amending the data of 11 establishments;Whereas it is necessary to amend the list of approved establishments;Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision No 90/13/EEC (5),HAS ADOPTED THIS DECISION:Article 1 Annex B of Decision No 94/324/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 332, 30. 12. 1995, p. 40.(3) OJ No L 145, 10. 6. 1994, p. 23.(4) OJ No L 9, 12. 1. 1996, p. 6.(5) OJ No L 8, 11. 1. 1990, p. 70.ANNEX 'ANNEX BLIST OF APPROVED ESTABLISHMENTS>TABLE>